Case 8:20-cv-00048-JVS-JDE Document 439 Filed 06/03/21 Page 1 of 2 Page ID #:38307

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.   SACV 20-48 JVS (JDEx)                                        Date   June 3, 2021
 Title      Masimo Corporation et al. v. Apple Inc.



 Present: The             James V. Selna, U.S. District Court Judge
 Honorable
                   Lisa Bredahl                                        Not Present
                  Deputy Clerk                                       Court Reporter
         Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                   Not Present                                         Not Present

 Proceedings:    [IN CHAMBERS] Order Regarding Apple’s Motion to Extend
                 Certain Case Deadlines

       The Court has preliminarily reviewed Defendant Apple Inc.’s (“Apple”) motion to
extend certain case deadlines pursuant to Federal Rule of Civil Procedure 16(b). Mot.,
ECF No. 385. Local Rule 7-3 requires that the parties “meet and confer” in advance of
filing such a motion “to discuss thoroughly, preferably in person, the substance of the
contemplated motion and any potential resolution.” The conference must occur at least
seven (7) days prior to the filing of the motion. Id. In the notice of the motion, the
moving party must include a statement to the effect: “This motion is made following the
conference of counsel pursuant to Local Rule 7-3, which took place on [date].”

      There are no documents containing the required statement. Plaintiffs Masimo
Corporation and Cercacor Laboratories, Inc. (collectively— “Plaintiffs”) also note that
Apple did not request to meet and confer on its motion until Friday, May 21, three days
before Apple filed its motion on May 24. Opp’n, ECF No. 420, at 5. “The Court may
decline to consider a motion unless it meets the requirements of L.R. 7-3.” L.R. 7-4.
Motions have previously been dismissed after repeated failure to comply with L.R. 7-3.
See Martin v. Tradewinds Beverage Co., 2018 WL 6074526 (C.D. Cal. Mar. 13, 2018).

       Accordingly, the motion is DENIED. The Court finds that oral argument would
not be helpful in this matter. Fed. R. Civ. P. 78; L.R. 7-15. Hearing set for June 28, 2021,
is ordered VACATED. The Court reminds Apple to comply with L.R. 7-3 in the future.

                IT IS SO ORDERED.


                                        CIVIL MINUTES - GENERAL                                  Page 1 of 2
Case 8:20-cv-00048-JVS-JDE Document 439 Filed 06/03/21 Page 2 of 2 Page ID #:38308

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.   SACV 20-48 JVS (JDEx)                                             Date     June 3, 2021
 Title      Masimo Corporation et al. v. Apple Inc.




                                                                                              :       0

                                                       Initials of Preparer      lmb




                                       CIVIL MINUTES - GENERAL                                    Page 2 of 2
